PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of 
Yakovlev et al.
Application No. 16/724,216
Filed: December 21, 2019
Attorney Docket No. ATL0036.USU2
For: ISSUE RANK MANAGEMENT IN AN ISSUE TRACKING SYSTEM
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition under 37 CFR 1.182, filed December 28, 2020, to expedite consideration of the concurrently filed petition under 37 CFR 1.55(f), to accept the certified copy of the foreign application. 

The petition under 37 CFR 1.182, for expedited consideration is GRANTED to the extent that the petition fee of $420 has been received. 

The petition under 37 CFR 1.55(f) is DISMISSED.

37 CFR 1.55(f)(3) provides that:

If a certified copy of the foreign application is not filed within the time period specified in Paragraph (f)(1) of this section in an application under 35 USC 111(a) or within the period specified in paragraph (f)(2) of this section in an international application entering the national stage under 35 U.S.C. 371, and the exceptions in paragraphs (h) and (i) of this section are not applicable, the certified copy of the foreign application must be accompanied by a petition including a showing of good and sufficient cause for the delay and the petition fee set forth in § 1.17(g).

Accordingly, a grantable petition under 37 CFR 1.55(f) must include:
	
A certified copy of the foreign application, unless previously filed,
A showing of good and sufficient cause for the delay, and
The petition fee set forth in 37 CFR 1.17(g).

The petition lacks item (2). In this regard, a showing requires more than a mere statement that a delay was unintentional or that good and sufficient cause exists. The showing required by 37 

In view of the above, petitioner should submit a renewed petition under 37 CFR 1.55(f) (no further petition fee is required) along with a showing of good and sufficient cause for the delay.

Further correspondence with respect to this decision should be addressed as follows:

By mail:		Mail Stop Petition
			Commissioner for Patents
			P.O. Box 1450
			Alexandria, VA 22313-1450

By FAX:		(571) 273-8300
			Attn: Office of Petitions
			
By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			401 Dulany Street
			Alexandria, VA 22314

Registered users of EFS-Web may alternatively submit their response to this decision via EFS-Web.
    

Any questions concerning this decision should be directed to the undersigned at (571) 272-3226.  



/ANDREA M SMITH/
Andrea SmithLead Paralegal Specialist, Office of Petitions